DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 4-9, 12, 14-16 and 18-20 have been amended.
Claims 10, 11, 13 and 17 have been cancelled.
Claims 2 and 3 have been previously presented.
Claims 21-24 have been added.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 5, 6, 8 and 9, though Larson (US Patent 7,652,889) teaches creating a three dimensional model comprising bin location information (col. 8 lines 29-43) and associating a computing device with the bin location (col. 8 lines 37-43) Larson fails to teach reading a particular computing device's code and a particular bin's code to associate the particular computing device to the particular bin's location; capturing status data from the particular computing device via a network connection; associating the captured status data with the particular computing device's associated bin's location; and rendering the three-dimensional model populated with a representation of the particular computing device based on the captured status data from the particular computing device; wherein rendering the three-dimensional model comprises rendering a shape for each of the plurality of computing devices at a location in the three-dimensional model corresponding to the computing device's bin location; and wherein the rendered appearance of the shape varies in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 06/17/21, with respect to claims 1-9, 12, 14-16 and 18-24 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 101 rejection of claims 10-16, and the 35 U.S.C. 103 rejection of claims 1-3, 10-12 and 13-20, have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699